DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0156718 A1 (hereunder Fleisher) in view of Nagali (1997, Applied Optics)
With respect to independent claim 1, Fleisher teaches in Fig. 2 an apparatus  for identifying a refrigerant fluid as disclosed in paragraph [0031]; it is noted that sample cannot carry any patentability; for desired sample, choose absorption line is within the ordinary skilled art contained in a tank or in a measuring cell 24 as disclosed in paragraph [0034] of a system for recharging an air-conditioning plant, comprising:
at least one infrared source 2 configured to emit at least radiations with a first emitting intensity at a first wavelength as disclosed in paragraph [0039] and with a second emitting intensity at a second wavelength as disclosed in paragraph [0041], the at least one infrared source  being structured and arranged to send infrared radiations within the refrigerant fluid contained in the tank or measuring cell 24;
a first photodetector 30 configured to detect a first intensity decay signal as disclosed in paragraph [0061]  of infrared radiations at the first wavelength;
a second photodetector 51 configured to detect a second intensity decay rate as disclosed in paragraph [0061] of infrared radiations at the second wavelength, said first photodetector and said second photodetector being structured and arranged to receive the infrared radiations coming from said refrigerant fluid as shown in Fig. 2;
a processing unit 110  configured to:
calculate a ratio as disclosed in paragraph [0061]; Fleisher is silent with the Beer-Lambert Law. However, in order to calculate an absolute mole fraction of a sample, Fleisher should use the Beer-Lambert’s law indicated by exponential decay in paragraph [0061]  plus baseline offset between the first intensity detected by the first photodetector and the second intensity detected by the second photodetector and
according to the Lambert-Beer law, obtain from said ratio as disclosed in paragraph [0061] a physical magnitude representative of the refrigerant fluid.
KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to independent claim 3, as discussed above Fleisher modified by Nagali teaches a method for identifying a refrigerant fluid contained in a tank or in a measuring cell of a system for recharging an air-conditioning plant, comprising the steps of:
emitting in a direction of the refrigerant fluid infrared radiations with a first emitting intensity at a first wavelength and with a second emitting intensity at a second wavelength;
detecting a first intensity of infrared radiations at the first wavelength after the infrared radiations have passed through the refrigerant fluid;
detecting a second intensity of infrared radiations at the second wavelength after the infrared radiations have passed through the refrigerant fluid; 
calculating a ratio between the first intensity detected upon the exit of the refrigerant fluid and the second intensity detected upon the exit of the refrigerant fluid; and
according to the Lambert-Beer law, obtaining from said ratio a physical magnitude representative of the refrigerant fluid.
With respect to independent claim 4, as discussed above Fleisher modified by Nagali teaches a processor cause the processor to perform operations 
emitting in a direction of the refrigerant fluid infrared radiations with a first emitting intensity at a first wavelength and a second emitting intensity at a second wavelength:
detecting a first intensity of infrared radiations at the first wavelength after the infrared radiations have passed through the refrigerant fluid:
detecting a second intensity of infrared radiations at the second wavelength after the infrared radiations have passed through the refrigerant fluid:
calculating a ratio between the first intensity detected upon the exit of the refrigerant fluid and the second intensity detected upon the exit of the refrigerant fluid: and
according to the Lambert-Beer law, obtaining from said ratio a physical magnitude representative of the refrigerant fluid.
The limitation of “non-transitory computer readable medium tangibly embodying computer-executable instructions” is well-known in the art in order to automate desired measurement.
With respect to dependent claims 5 and 7, Fleisher teaches wherein the first intensity and the second intensity are detected by a first photodetector 30 and a second photodetector 51, respectively.
With respect to dependent claims 2, 6 and 8, Fleisher teaches wherein said first photodetector and said second photodetector each include comprises each a corresponding optical filter as disclosed in paragraph [0059]; [so Fleisher should have a filter for the second detector or in view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Fleisher in order to detect desired wavelength.] configured to allow the passage of the infrared radiation having respectively the first wavelength or the second wavelength.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
6/14/2021